Citation Nr: 1002471	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an injury to the cornea 
of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to June 
1962.  The Veteran also served on active duty for training 
for 14 days in June and July 1959, and for 14 days in May and 
June 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In February 2005, the Veteran 
appeared at the RO and offered testimony at a videoconference 
held before a Veterans Law Judge, sitting in Washington, D.C.  
A transcript of the hearing is of record.  By letter dated in 
September 2006, the Veteran was informed that the Veterans 
Law Judge who conducted the hearing was no longer employed by 
the Board.  He was asked whether he wanted to attend another 
hearing.  On September 21, 2006, the Veteran indicated that 
he did not want another hearing.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in December 2008.  
In that decision, the Board denied the claim.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In an Order dated in 
September 2009, the Court granted a Joint Motion of the 
parties to vacate the Board's December 2008 decision and 
remand it back to the Board for development consistent with 
the Joint Motion.  However, while the Court's Order remanded 
this matter, it did not specifically vacate the Board's 
December 2008 decision.  Nevertheless, an appellate decision 
may be vacated by the Board at any time upon the request of 
the appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904 (2009).  Accordingly, the December 2008 
Board decision addressing the issue of entitlement to service 
connection for an injury to the cornea of the left eye is 
hereby vacated.  Pending completion of the Board's remand 
instructions below, a new decision will be rendered on this 
matter, and that decision will be entered as if the December 
2008, Board decision had never been issued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary to properly 
adjudicate the 
Veteran's claim of entitlement to service connection for an 
injury to the cornea of the left eye.  

In the August 2009 Joint Motion, the parties stipulated that 
"the Board failed to recognize that the RO's response to its 
[July 2008] remand order was only in partial compliance."  
In so finding, the parties noted that the January 2007 VA 
examiner was asked to specifically comment as to whether it 
is as likely as not (i.e., to at least a 50-50 degree of 
probability) that any currently found disorder of the left 
eye cornea was aggravated by the Veteran's service or whether 
such an etiology or relationship is unlikely (i.e., less than 
a 50-50 probability).  The examiner was also asked to 
determine whether the Veteran's service aggravated the left 
eye cornea disorder beyond its natural progression.  The 
examiner was also asked to specifically address the different 
diagnoses assigned to the Veteran's disorder at entrance and 
at separation.  It was further requested that reasoning be 
afforded in support of any opinion provided.

However, in the August 2008 addendum, while the examiner 
stated his opinion that Appellant's left eye injury was not 
aggravated by service, the examiner's opinion did not address 
the Board's query in its entirety.  Rather, the examiner 
offered his opinion without rationale or explanation as the 
Board had required.  Moreover, in his January 2007 VA 
examination, the examiner noted Appellants report of injury 
during service, but he never addressed the injury or 
Appellant's contentions regarding his injury in either the 
2007 examination or in the 2008 opinion addendum.  In 
addition, the VA examiner failed to discuss or explain the 
different diagnoses assigned to the Veteran's disorder at 
entrance and at separation as required by the Board. 

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Send the Veteran's claims file to the 
examiner who performed the January 2007 
examination, if possible.  If that 
examiner is unavailable, the Veteran's 
claims file should be provided to another 
VA examiner who can give an opinion as to 
the following:

*	The examiner is asked to specifically 
comment as to whether it is as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently found disorder of the left 
cornea was aggravated beyond its 
natural progression by the Veteran's 
service, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  
*	The examiner is asked to specifically 
address the different diagnoses 
assigned to the Veteran's left eye 
disorder at entrance and at 
separation.  
*	The examiner is asked to specifically 
address the Veteran's report of 
injury during service, and his 
contentions relating to this injury, 
as noted in the January 2007 VA 
examination report.
*	It is requested that reasoning be 
afforded in support of any opinion 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


